     Case 2:21-cv-01217-RFB-EJY Document 7 Filed 08/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9   WILSON EARL LOVE.,                                  Case No. 2:21-cv-01217-RFB-EJY
10                                        Plaintiff,
                                                                            ORDER
11           v.
12   THE LAS VEGAS METROPOLITAN
     POLICE DEPARTMENT
13
                                        Defendant.
14
15
            Before the Court for consideration is the Report and Recommendation [ECF No. 5] of the
16
     Honorable Elayna J. Youchah, United States Magistrate Judge, entered July 30, 2021.
17
            A district court “may accept, reject, or modify, in whole or in part, the findings or
18
     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19
     written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
20
     636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21
     required to “make a de novo determination of those portions of the report or specified proposed
22
     findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23
     Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24
     “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25
     Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26
     by January 25, 2017. No objections have been filed. The Court has reviewed the record in this
27
     case and concurs with the Magistrate Judge’s recommendations.
28
     ...
     Case 2:21-cv-01217-RFB-EJY Document 7 Filed 08/19/21 Page 2 of 2



 1           IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 5] is
 2   ACCEPTED and ADOPTED in part.
 3           IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. The Clerk
 4   of the Court is instructed to close this case.
 5           IT IS FURTHER ORDERED that the Plaintiff may move to reopen this case and vacate
 6   the judgment by filing a motion for reconsideration of this order. In this motion, the Plaintiff is
 7   required to explain what circumstances delayed his objection to the magistrate judge’s report and
 8   recommendation. If the Court finds there to be good cause or a reasonable explanation therein, the
 9   Court will reopen the case and vacate the judgment.
10
11           The Clerk of Court is directed to serve a copy of this Order upon Plaintiff.
12
             DATED: August 18, 2021.
13
                                                            _____________________________
14                                                          RICHARD F. BOULWARE, II
15                                                          United States District Judge

16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      -2-
